UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51572 PokerTek, Inc. (Exact name of registrant as specified in its charter) North Carolina 61-1455265 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1150 Crews Road, Suite F, Matthews, North Carolina 28105 (Address of principal executive offices) (Zip Code) (704) 849-0860 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a smaller reporting company) x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 6, 2013, there were 9,085,498 shares outstanding of the registrant’s common stock. POKERTEK, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II- OTHER INFORMATION Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 6. Exhibits 17 Signatures 18 Exhibit Index 19 Table of Contents POKERTEK, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenue License and service fees $ $ Sales of systems and equipment Total revenue Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Share-based compensation expense Depreciation Total operating expenses Operating loss ) Interest expense, net Net income (loss) from continuing operations before income taxes ) Income tax provision Net income (loss) from continuing operations ) Income (loss) from discontinued operations Net income (loss) $ ) $ Net income (loss) from continuing operations per common share - basic and diluted $ ) $ Net income (loss) from discontinued operations per common share - basic and diluted Net income (loss) per common share - basic and diluted $ ) $ Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents POKERTEK, INC. CONSOLIDATED BALANCE SHEETS (Unauditied) March 31, 2013 December 31, 2012 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other assets Total current assets Long-term assets: Gaming systems, net Property and equipment, net Other assets Total long-term assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Long-term debt, current portion Total current liabilities Long-term liabilities: Long-term liability Long-term debt Total long-term liabilities Total liabilities Commitments and contingencies Common stock subject to rescission Shareholders' equity Preferred stock, no par value per share; - - authorized 5,000,000 none issued andoutstanding Common stock, no par value per share;authorized 40,000,000 - - shares, issued and outstanding 9,085,498 and 8,625,498 shares at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents POKERTEK, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Total Common Stock Additional Accumulated Shareholders' Shares Value Paid-in Capital Deficit Equity Balance, December 31, 2012 $
